El Juez Presidente Se. del Tobo,
emitió las dos opiniones en este caso.
Versa esta apelación sobre el poder de nna corte de dis-trito para dictar nna orden de aseguramiento de nna sen-tencia por ella pronunciada después de apelada la sentencia y basándose en ella.
La Corte de Distrito de San Jnan, Sección Primera, qne había decretado el aseguramiento en tales condiciones a pe-tición del demandante, lo anuló luego a gestión del deman-dado por entender que carecía de jurisdicción. Apeló el de-mandante y pendiente esta su apelación, se resolvió la otra establecida en el pleito principal revocándose la sentencia apelada y ordenándose la celebración de un nuevo juicio. No. 2486, Gandía v. Stubbe, decidido el 16 de febrero úl-timo, (pág. 109.)
Siendo esto así, cae por su base el edificio de esta apela-ción. No hay ya sentencia. En tal virtud, resultando mera-mente académica la cuestión sometida, no debemos resol-verla. Procede la desestimación del recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
Se trata de un incidente sobre aseguramiento de senten-cia. La corte decretó el aseguramiento después de dictada la sentencia, cuando había sido ya apelada, y lo anuló luego a gestión de la parte demandada. Contra esta última reso-lución apeló la parte demandante y mientras se tramitaba *193su recurso se decidió la apelación establecida en el pleito principal ordenándose la celebración de ¡un nuevo juicio.
Atendidos esos hechos y apareciendo que la única cues-tión de derecho envuelta era la de si podía o no decretarse por la corte de distrito el aseguramiento de la sentencia sin fianza después que la sentencia había sido apelada, el tribunal estimó que no había necesidad de decidir tal cuestión por-que la base en que descansaba, o sea la sentencia dictada en el pleito principal, había desaparecido al ser dicha sentencia revocada por esta Corte Suprema y desestimó el recurso.
La parte apelante solicitó la reconsideración de nuestra resolución alegando que era necesario decidir en sus méritos la cuestión porque la corte de distrito al anular su primera orden decretando el aseguramiento había impuesto las costas al demandante y la desestimación del recurso dejaba en todo su vigor la orden apelada, manifiestamente errónea según el apelante. Se decretó la reconsideración y ambas partes fue-ron oídas nuevamente.
A nuestro juicio tiene razón la parte demandante y ape-lante. La misma cuestión envuelta en este caso ha sido deci-dida en el de Gandía v. Porto Rico Fertilizer Company, resuelto el 24 de marzo de 1922, en el sentido de que no obs-tante establecerse apelación contra la sentencia, el tribunal que la dicta conserva jurisdicción para decretar su asegura-miento sin fianza, y siendo ello así resultaría injusto per-mitir que el demandante se viera obligado a pagar las costas impuestas por una orden errónea contra la cual interpuso en tiempo y forma recurso de apelación. Esta cuestión de costas no fue tratada especialmente por las partes en la pri-mera vista del recurso, ni el tribunal por sí mismo fijó su atención en ella al dictar su resolución.
Podría alegarse que si bien existía una sentencia cuando la orden de aseguramiento fué solicitada, tal sentencia era errónea, y que por lo tanto no sería injusto que el apelante pagara las costas que causó con motivo del embargo; pero fuera o no errónea la sentencia, lo cierto es qne existía y *194que no puede imputarse temeridad a una parte que solicita el aseguramiento en tales condiciones. Repetidamente hemos resuelto que la temeridad es el elemento esencial que debe investigarse para la imposición de las costas.
Por virtud de todo lo expuesto, procede revocar la orden apelada en cuanto por ella se impusieron las costas al de-mandante.

Sin efecto la resolución de este tribunal de marzo 10, 1922, desestimando el recurso, y se dicta sentencia revocando la orden ape-lada de 14 de junio de 1921 en cuanto por ella se impusieron las costas al demandante.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.